Citation Nr: 1633981	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent prior to June 9, 2014 for posttraumatic stress disorder (PTSD), and in excess of 70 percent as of June 9, 2014.  

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 9, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2013, the Veteran and his spouse appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In March 2014, the Board remanded this matter for additional development.  An August 2014 rating decision assigned an increased rating of 70 percent for PTSD, effective June 9, 2014, and granted entitlement to TDIU, effective June 9, 2014.  However, as those increases do not represent a total grant of benefits sought on appeal, the claim for increase rating and the claim for TDIU prior to June 9, 2014, remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to December 1, 2009, the effective date of the first of six recorded violent physical altercations due to impaired impulse control of anger committed by the Veteran, the Veteran's PTSD was manifested primarily, by constant nightmares and flashbacks; panic attacks less than once per week; abnormal affect and mood; difficulty in establishing and maintaining effective work and social relationships; impaired judgment; depression; lack of motivation; no enjoyment in things; hypervigilance; irritability or outburst of anger, collectively resulting in occupational and social impairment with reduced reliability and productivity.  

2.  As of December 1, 2009, the effective date of the first of six recorded violent physical altercations due to impaired impulse control of anger committed by the Veteran, the Veteran's PTSD was manifested primarily, by near-continuous depression; at least six recorded violent physical altercations due to impaired impulse control of anger; increased isolative behavior and avoidance of close relations with others outside of immediate family, continued strains in his marriage due to his irritability, avoidance of crowds and social settings; suicidal ideations; emotional numbness to death and loss, increased irritability; hypervigilance; frequent to nightly trauma nightmares; sleeps with a loaded gun; lives in a state of fear, panic and paranoia; anxiety; lost enthusiasm and enjoyment for his hunting and fishing, then his participation in the combat veterans motorcycle club, and his one only friend with whom he has contact on a sporadic basis; increased difficulty in motivating himself; and difficulty in adapting to stressful circumstances, including work or worklike, and social settings because he is so quick to anger and rage that he puts others off, collectively resulting in occupational and social impairment with deficiencies in most areas, such as judgment, thinking, mood, work and family relations, but not in total social and occupational impairment.

3.  As of December 1, 2009, the Veteran's service-connected disability rating is 70 percent and the Veteran is unable to obtain and maintain substantially gainful employment due to the effects of the service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for a psychiatric disability were not met prior to December 1, 2009.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an increased 70 percent rating, but not higher, for a psychiatric disability have been met as of December 1, 2009.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2015).

4.  The criteria for TDIU have been met as of December 1, 2009, but not earlier.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2008. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In June 2014 and July 2011 VA obtained adequate examinations.

All of the Board's March 2014 remand requests for additional development have been accomplished.  Accordingly, there has been substantial compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Ratings

Disability ratings are determined by application of the criteria in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

The Veteran's PTSD has been assigned a 30 percent rating prior to March 14, 2008; a 50 percent rating from March 14, 2008, to June 8, 2014; and a 70 percent rating as of June 9, 2014.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  

Pursuant to the General Rating Formula, a 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), a GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining a rating.

The VA and private medical records are silent for psychiatric disability from January 2007, approximately one year prior to the Veteran's claim for increased rating on March 14, 2008, to May 2008.

A May 2008 VA examination diagnosed PTSD and assigned a GAF score of 60.  The examination report shows that the Veteran experienced constant nightmares and flashbacks and panic attacks less than once per week.  Affect and mood were abnormal.  Speech was within normal limits.  There was no suicidal ideation.  The Veteran was depressed, lacked motivation, had no enjoyment in things, exhibited hypervigilance, had irritability or outbursts of anger, and had difficulty establishing and maintaining effective work/school and social relationships due to anger.  The Veteran reported feeling no improvement though he has been in therapy for over four years.  The VA examiner concluded that the prognosis did not look well.

September and December 2008 VA medical records diagnosed depression, depressive disorder, and PTSD, as do a January 2009, March 2009, and June 2009 VA medical records.

Two violent physical altercations in December 2009 are referenced by later VA and private medical records, including the July 2011 VA examination, and the August 2011, June 2012, and September 2013 private medical records.  The Veteran physically threatened his neighbor and subsequently assaulted the prosecutor on that legal case, and received two years of probation.  Those violent incidents were attributed to impaired impulse control due to anger.  There is no evidence of record of any time served in prison during the appeal period.

In 2010, two more violent physical altercations are recorded in June 2010 and August 2010 VA medical records.  The June 2010 VA medical record also shows a GAF score of 52 and diagnoses of PTSD and depressive disorder.  The Veteran had irritability, increased combat-related nightmares three times per week, significant anger management problems, hypervigilance, avoidance of crowds and social settings, emotional numbness to death and loss, and blunt, restricted, constricted affect.  Speech had normal rate and rhythm.  There were no hallucinations.  Thought processes were organized and without impairment.  There were no delusions.  There were distressing memories of Vietnam military trauma.  Insight and judgment were fair.  The Veteran had avoidance of close relations with others outside of immediate family.  The Veteran was clean and sober.  There were suicidal ideations, but no plan to carry them out.  The Veteran expressed that his anger level could be significant and felt he had potential for acting out aggressively.  The August 2010 VA medical record also diagnosed PTSD and depressive disorder.  There were hyperarousal symptoms, angry feelings, and rapid escalation to anger.   A later August 2010 VA medical record also diagnosed depressive disorder.  A September 2010 VA medical record shows PTSD issues, including frequent trauma nightmares approximately twice each week, hypervigilance, anger feelings, and irritability, with a GAF score of 52.  There were no suicidal ideations, hallucinations, or delusions.  The Veteran's thoughts were organized and his speech was coherent.  In addition, a May 2010 VA medical record also records the Veteran feeling down, depressed, and hopeless more than half of the days.

A fifth violent physical altercation is reported in a July 2011 VA examination, again in a public place and due to a fit of anger.  The examiner also diagnosed PTSD and assigned a GAF score of 48.  The examiner noted that the Veteran had nightmares since 1968, panic attacks twice a month now, and experiences hypervigilance, insomnia, irritability, and fatigue.  The examiner felt that the symptoms were severe.  He no longer hunted or fished as he used to.  He was very quick to anger.  He exhibited impaired attention and focus, and his memory was mildly impaired.  There was no suicidal or homicidal ideation.  The Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships as he was unable to establish and maintain effective work/school and social relationships because he was so quick to anger and rage that he put others off.  He had no friends other than other Veterans.  The Veteran had difficulty maintaining effective family role functioning because he reported continued strains in his marriage due to irritability.  He had interference with recreation or leisurely pursuits because he had lost enthusiasm and enjoyment for hunting and fishing.  The prognosis for the psychiatric condition was poor.  

An August 2011 private medical record includes the above-referenced information, and reports 15 individual sessions with the Veteran since September 2010, in which he continued to exhibit extreme problems with anger, rage, and anti-social behaviors.  The GAF score assigned was 45, and the examiner recommended an increase in rating of the Veteran's PTSD.

An October 2011 VA medical record diagnosed PTSD and assigned a GAF score of 55.  Anger, resentment, and distrust were listed as problems.

A June 2012 private medical record by the August 2011 private examiner diagnoses PTSD, chronic moderate to severe, and major depressive disorder, recurrent moderate to severe.  The examiner assigned a GAF score of 45.  The examiner recorded 26 individual sessions to date.  The Veteran slept with a gun, had nightmares, had flashbacks, had lost interest in hobbies, and could not find enthusiasm for anything in life.  He rode with a combat veterans motorcycle club, yet only has one friend he stayed in contact with on a sporadic basis.  The Veteran admitted to being lonely.  He had suicidal ideation, but has made no suicide attempts.  The examiner recommended that the Veteran be further assessed for a rating increase for PTSD.

A September 2012 record notes a sixth violent physical altercation committed in a public place due to the Veteran's anger.  Additional violent episodes of his throwing men through windows are recorded in a September 2013 private medical record by the August 2011and June 2012 private examiner, who had at that time seen the Veteran for 35 individual sessions.  The examiner diagnosed PTSD with depression and anxiety and social isolation, a lack of support network due to the Veteran's difficulty relating to others, and loss of employment.  The examiner assigned a GAF score of 42.  The examiner also related that the Veteran had explained that due his Tet experience in Vietnam after going 60 days without a shower and his clothes drenched in and smelling like blood, he swore to never go without a shower again.  The Veteran reported taking two showers a day and to being fanatical about his appearance.  The examiner observed that Veteran came to every session well-groomed, neatly dressed with every hair in place, and smelling of cologne.  The examiner also recorded the Veteran's nightly nightmares, that he slept with a loaded gun, and lived in state of fear, panic, and paranoia.  The Veteran had lost interest in his hobby of the combat Veterans motorcycle club.  He had only one friend with whom he had contact on sporadic basis.  When he was working, he was removed from his shift when he threatened to beat up a co-worker.

A June 2014 VA examination diagnosed chronic PTSD and chronic major depressive disorder.  The examiner also opined regarding TDIU that the Veteran appeared capable of securing and following a substantially gainful occupation at that time with accommodations for PTSD to include being able to work independently with little social interaction or frequent need for input from a supervisor, and not being required to work with the public or in any other job that had the high potential for interpersonal conflict.

Prior to December 1, 2009

Initially, the Board notes in rating the Veteran's disability, the Board is mindful that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, in this case, where symptoms cannot be clinically distinguished from other diagnosed psychiatric disorders of record, all relevant signs and symptoms have been attributed to the service-connected PTSD.

The Board has considered all the evidence of record and finds that the service-connected PTSD more nearly approximated the criteria for a 50 percent rating, but not higher, from March 14, 2008, the Veteran's claim for increased rating, to December 1, 2009, the date of the first of six recorded violent physical altercations due to impaired impulse control of anger committed by the Veteran.  38 C.F.R. § 4.7 (2015).  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  December 1, 2009 is chosen by the Board as the date of the first violent physical altercation due to impaired impulse control of anger as it is referenced as having occurred two years prior to December 2011, when the Veteran's probation concluded, in an August 2011 and a September 2013 private medical record.

The Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Since March 14, 2008, the date of the Veteran's claim for increased rating for service-connected PTSD, the Veteran's mental disability symptoms were manifested primarily by constant nightmares and flashbacks, panic attacks less than once per week, abnormal affect and mood, difficulty in establishing and maintaining effective work and social relationships, impaired judgment, depression, lack of motivation, no enjoyment in things, hypervigilance, irritability or outburst of anger.  The Board finds that symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.

The Board emphasizes that since March 14, 2008, the date of the Veteran's claim for increased rating for service-connected PTSD, the medical evidence does not support a finding of suicidal intentions; obsessional rituals which interfered with routine activities; speech which was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  Symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment, is also not shown, to include consideration of occasional reports of hallucinations, which are not of such severity, or persistent nature, to warrant a higher rating.

Furthermore, while the Veteran's reports of irritability suggest some difficulty in establishing and maintaining effective work and social relationships, it is not productive of the complete inability to do so or deficiencies in most areas and thus is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1 (2001); Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a greater level of social impairment.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9411 as characteristic of occupational and social impairment with deficiencies in most areas, criteria for a 70 percent rating, the Board also notes that the assigned Global Assessment of Functioning Scale (GAF) score of 60 in May 2008, alone, does not support the assignment of any higher rating during the period in question.

In reaching the above conclusions, the Board has considered the Veteran's statements and those of his spouse regarding the severity of his psychiatric symptoms.  The Veteran and his spouse are competent to report on factual matters of which he, and she, has first-hand knowledge, such as experiencing and observing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, consideration of the Veteran's statements, the statements of the Veteran's spouse, along with the VA examination report, VA medical records, and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has not resulted in more than occupational and social impairment with reduced reliability and productivity prior to December 1, 2009.

The Board finds that the preponderance of the evidence is against the assignment of an initial greater than 50 percent rating prior to December 1, 2009, the date of the first of six recorded violent physical altercations due to impaired impulse control of anger committed by the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of December 1, 2009

Initially, the Board notes in rating the Veteran's disability, the Board is mindful that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, in this case, where symptoms cannot be clinically distinguished from other diagnosed psychiatric disorders of record, all relevant signs and symptoms have been attributed to the service-connected PTSD.

The Board has considered all the evidence of record in light of the criteria noted above, and finds, resolving all reasonable doubt in favor of the Veteran, that his service-connected PTSD more nearly approximates a 70 percent rating, but not higher, from December 1, 2009, the date of the first of six recorded violent physical altercations due to impaired impulse control of anger committed by the Veteran.  38 C.F.R. § 4.7 (2015).

In assigning an initial 70 percent rating for the Veteran's mood disorder as of December 1, 2009, the date of the first of six recorded violent physical altercations due to impaired impulse control of anger committed by the Veteran, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Since December 1, 2009, the date of the first of six recorded violent physical altercations due to impaired impulse control of anger committed by the Veteran, the Veteran's symptoms were manifested primarily by near-continuous depression; at least six recorded violent, physical altercations due to impaired impulse control of anger; increased isolative behavior and avoidance of close relations with others outside of immediate family, continued strains in his marriage due to his irritability, avoidance of crowds and social settings; suicidal ideations; emotional numbness to death and loss, increased irritability; hypervigilance; frequent to nightly trauma nightmares; sleeps with a loaded gun; lives in a state of fear, panic and paranoia; anxiety; lost enthusiasm and enjoyment for his hunting and fishing, then his participation in the combat veterans motorcycle club, and his one only friend with whom he has contact on a sporadic basis; increased difficulty in motivating himself; and difficulty in adapting to stressful circumstances, including work or worklike, and social settings because he is so quick to anger and rage that he puts others off.  

The Board finds that symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, such as judgment, thinking, mood, work, and family relations, the criteria for a 70 percent rating.

The Board emphasizes that since December 1, 2009, the date of the first of six recorded violent, physical altercations due to impaired impulse control of anger committed by the Veteran, the medical evidence does not support a finding of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or more severe symptomatology such as to warrant a 100 percent rating.  Symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment, is not shown, which includes consideration of occasional reports of hallucinations, which are of such severity or persistent nature to warrant a higher rating.  The Veteran maintains a marriage relationship with a spouse of 16 years, together for 19 years, and relationships with his children and grandchildren.  Therefore, total occupational and social impairment is not shown as the significant social impairment shown, is less than total.  The Veteran remains married, which is a social relationship, which precludes a finding of total social impairment.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent.  While the Veteran has proven a danger of hurting others, that has not resulted in total social impairment.

In addition to the absence of most of the symptoms listed in rating criteria as characteristic of occupational and social impairment with deficiencies in most areas, criteria for a 100 percent rating, the Board also notes that the assigned Global Assessment of Functioning Scale (GAF) scores of 52, 48, 45, and 42, alone, do not support the assignment of any higher rating during the period in question.

In reaching the above conclusions, the Board has considered the Veteran's statements and those of his spouse regarding the severity of his psychiatric symptoms.  The Veteran and his spouse are competent to report on factual matters of which they have first-hand knowledge, such as experiencing and observing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, consideration of the Veteran's statements, the statements of the Veteran's spouse, along with the VA examination reports, VA and private medical records, and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  The evidence as of December 1, 2009, does not show total social impairment, which is required for the assignment of a 100 percent schedular rating.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of a 70 percent rating, but not higher, as of December 1, 2009, the date of the first of at least six violent physical altercations due to impaired impulse control of anger.  However, the Board finds that the preponderance of the evidence is against the assignment of a 100 percent schedular rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Individual Unemployability

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 38 C.F.R. § 4.16 (2015). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Prior to December 1, 2009, the Veteran was service-connected for PTSD, rated 50 percent.  Accordingly, the Veteran did not meet the schedular criteria for consideration for a TDIU prior to December 1, 2009.  38 C.F.R. § 4.16(a) (2015).  Furthermore, the evidence of record does not demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation due to a service-connected disability prior to December 1, 2009.

Based on the increased rating granted for the Veteran's PTSD in this decision, as of December 1, 2009, the Veteran is service-connected for PTSD, rated 70 percent as of December 1, 2009.  The Veteran's disability rating is 70 percent as of December 1, 2009.  Therefore, the Veteran meets the schedular criteria for consideration for TDIU for that period.  38 C.F.R. § 4.16(a) (2015).

The Veteran has reported that he last worked for the federal government for 27.5 years before a physical injury caused him to be retired in 2007.  The VA examiner found in 2011 that the Veteran had intimidating and straining relationships with both co-workers and supervisors at work, and that those relationships were poor.

A review of the record shows that the Veteran graduated high school and then almost immediately went into service as a choice between going into service or court. 

In light of the Veteran's occupational background and the functional limitations described in the foregoing medical records, the Board finds that the Veteran's service-connected PTSD is sufficient to make him unable to secure and follow any form of substantially gainful employment in accordance with his occupational background and education level as of December 1, 2009, but not before.  Thus, entitlement to a TDIU is warranted beginning December 1, 2009.  However, the Board finds that the Veteran did not meet the criteria for the assignment of TDIU pursuant to 38 C.F.R. § 4.16(a) prior to December 1, 2009, and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular rating for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Rating Schedule reasonably describe a Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to make his disability rating for a mood disorder inadequate.  When comparing the disability picture of the service-connected psychiatric disability with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings for the mood disorder.  The criteria for the disability ratings describe the Veteran's disability level and symptomatology.  In addition, the evidence does not show frequent hospitalization or marked interference with employment.  The Veteran received frequent treatment for the mental disability.  A VA examiner found that he did not lose any jobs due to the mental disability and left his most recent job due to a knee injury.  Therefore, the Board finds that the currently assigned schedular ratings are adequate and no referral is required.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to a rating in excess of 50 percent prior to December 1, 2009 for PTSD is denied.

Entitlement to a 70 percent rating, but not higher, for PTSD, as of December 1, 2009, is granted.

Entitlement to TDIU as of December 1, 2009, but not earlier, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


